Exhibit 10.1

Asset Acceptance Capital Corp.

2011 Annual Incentive Compensation Plan for Management

General

Each year the Compensation Committee (the “Committee”) of the Board of Directors
of Asset Acceptance Capital Corp. (the “Company”) establishes an annual
incentive compensation plan (the “Plan”) for key executives and certain other
management level associates (the “Plan Participant(s)”) of the Company.

The Plan will establish for each Plan Participant a target bonus (the “Target
Bonus”) equal to a specified percentage of Base Salary (as defined below). The
Target Bonus will be set by the Committee at a level consistent with each
associate’s responsibilities. As used in this Plan, “Base Salary” shall be the
Plan Participant’s base compensation (excluding incentive and any other taxable
compensation) paid for services rendered during 2011. For individuals who become
Plan Participants during 2011, Base Salary shall be the base compensation
(excluding incentive and any other taxable compensation) paid for services
rendered in 2011 beginning on the date the individual first becomes eligible to
participate in the Plan.

The Plan will be comprised of two parts: (a) Financial Objectives; and
(b) Personal Objectives. Bonus amounts will be computed separately for
achievement of Financial Objectives and Personal Objectives, as set forth below
under the captions “Financial Objectives” and “Personal Objectives”,
respectively. The bonus earned shall be the sum of the bonus calculated under
the Financial Objectives portion of the Plan and the bonus calculated under the
Personal Objectives portion of the Plan. Payments under the Plan will be made
after receipt and approval by the Audit Committee of the annual audited
financial statements of the Company for the year ending December 31, 2011. A
Plan Participant will not be considered to have earned a bonus unless the Plan
Participant is employed by the Company on the date the Audit Committee approves
the annual audited financial statements for 2011.

Payments shall be made no later than 2-1/2 months after the end of the fiscal
year to which the bonus amount relates (or such later time as is allowed in
accordance with Treasury Regulation Section 1.409A-3(d)) in order to preserve
the exemption from Section 409A of the Internal Revenue Code.

The Compensation Committee recognizes the need of the Plan Participants to
conduct themselves in compliance with the Code of Business Conduct. In addition
to the non-financial consequences contained in the Code of Business Conduct, any
violation of the Code of Business Conduct shall result in complete forfeiture of
any bonus which would otherwise be earned under this Plan.

 

1



--------------------------------------------------------------------------------

If the Company’s Board of Directors or Audit Committee determines that the
Company’s financial statements for the year ending December 31, 2011 are the
subject of a material restatement, the Board of Directors may seek reimbursement
from Executive Officers (as hereinafter defined) of excess incentive cash
compensation paid to them under the 2011 Annual Incentive Compensation Plan for
Management for the relevant performance period, on terms deemed appropriate by
the Board of Directors. For purposes of this Plan, excess incentive cash
compensation means the positive difference, if any, between (i) the amount of
the bonus paid to the Executive Officer and (ii) the amount of the bonus that
would have been paid to the Executive Officer had the bonus amount been
calculated based on the Company’s financial statements as restated. The Company
will not be required to award Plan Participants an additional bonus payment
should the restated financial statements result in a higher bonus payment. The
provisions of this paragraph and any amounts payable by a Plan Participant
hereunder are intended to be in addition to any rights to repayment the Company
may have under Section 304 of the Sarbanes-Oxley Act of 2002 and other
applicable law. By participating in the Plan, each Executive Officer agrees to
be bound by the terms of the Plan, including this paragraph. “Executive Officer”
means each of those individuals designated by the Board of Directors as an
executive officer of the Company.

 

2



--------------------------------------------------------------------------------

Financial Objectives

The bonus earned under the Financial Objectives portion of the Plan shall be 50%
of the Target Bonus at achievement of the 2011 Financial Objective Goal, as
defined below.

The financial performance of the Company will be measured by Earnings Before
Interest, Taxes, Depreciation and Amortization (“Adjusted EBITDA”), before
accrual of all bonus payments under the Plan. Adjusted EBITDA will be determined
in a manner consistent with the definition of Adjusted EBITDA contained in
Exhibit 1.

For the fiscal year ending December 31, 2011, the financial objective goal will
be set at $XXX,XXX,XXX* (the “2011 Financial Objective Goal”), which equals
fiscal 2011 budgeted Adjusted EBITDA. The minimum goal will be set at
$XXX,XXX,XXX* (the “Minimum Goal”). The maximum goal will be set at
$XXX,XXX,XXX* (the “Maximum Goal”), which equals XXX.X* percent of the 2011
Financial Objective Goal.

If the 2011 actual Adjusted EBITDA achieved equals the Minimum Goal, the bonus
earned under the Financial Objective portion of the Plan shall be 25 percent of
the Target Bonus. If the actual Adjusted EBITDA for 2011 is equal to or greater
than the Maximum Goal, the bonus earned under the Financial Objectives portion
of the Plan will be 100% of the Target Bonus. For actual Adjusted EBITDA
achieved less than the Minimum Goal, no bonus will be earned. For actual
Adjusted EBITDA achieved between the Minimum Goal and the 2011 Financial
Objective Goal, and between the 2011 Financial Objective Goal and the Maximum
Goal, the percentage of the Target Bonus shall be pro-rated as set forth in the
following table:

 

Adjusted EBITDA as

a Percentage of the

2011 Financial

Objective Goal

  

Percentage of

Target Bonus

89.7%

   25%

92.0%

   30%

94.0%

   35%

96.0%

   40%

98.0%

   45%

100.0%

   50%

101.0%

   52.5%

102.0%

   57.5%

103.0%

   62.5%

104.0%

   70.0%

105.0%

   80.0%

106.0%

   87.5%

107.0%

   100.0%

*Portions of this exhibit have been omitted pursuant to Asset Acceptance’s
request to the Secretary of the Securities and Exchange Commission for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

3



--------------------------------------------------------------------------------

Personal Performance Objectives

Each Plan Participant may earn up to a maximum of 50% of his or her Target Bonus
based on the achievement of Personal Objectives, subject to adjustment by the
Committee as set forth below.

Personal Objectives should be measurable goals jointly developed by the Plan
Participant and his/her immediate supervisor (subject to approval by the
President and Chief Executive Officer or his designee(s), and for certain
participants, the Committee). The percentage earned under Personal Performance
will be calculated based on a weighted average rating of completion of each
assigned objective from 0 to 4, whole numbers only, recognizing the
determination of such percentage completion is in part subjective. If there is
any disagreement as to the scoring of each assigned objective, the determination
of the President and Chief Executive Officer or his designee(s) shall be final
and binding.

The Committee shall have the discretion as to Executive Officers of the Company,
and the President and Chief Executive Officer shall have the discretion as to
all other Plan Participants, to adjust the portion of the bonus based on the
achievement of Personal Objectives by each Participant upward or downward by a
maximum of 20 percent to account for exigent circumstances that make achievement
of any goal easier or more difficult to achieve than anticipated at the time the
goal was established.

No Plan Participant will be eligible to earn any part of his or her bonus based
on the achievement of Personal Objectives unless 2011 Adjusted EBITDA achieved
by the Company equals or exceeds the Minimum Goal.

 

4



--------------------------------------------------------------------------------

Exhibit 1

Adjusted EBITDA: The consolidated net income (loss) of the Company plus, to the
extent deducted from revenues in determining consolidated net income,
(a) consolidated interest expense (net of interest income), (b) expense for
taxes paid or accrued net of tax refunds, (c) depreciation expense,
(d) amortization expense (excluding amortization of purchased receivables),
(e) amortization of purchased receivables, (f) non-cash losses and non-cash
expenses, minus, to the extent included in consolidated net income,
extraordinary gains (as determined in accordance with GAAP) realized other than
in the ordinary course of business and non-cash gains and other non-cash income
and (g) other items in the discretion of the Committee. Adjusted EBITDA will be
determined prior to accrual for all bonuses to be paid under the Plan.

 

5